--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Exhibit 10.1

 

 

 

 

 

 

AMENDED AND RESTATED RIGHTS AGREEMENT

 

 

dated as of February 24, 2005

 

 

by and between

 

 

COMPUTER SCIENCES CORPORATION

 

 

and

 

 

MELLON INVESTOR SERVICES LLC,

 

 

as Rights Agent

 

 



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 



 

 

Page

 

 

 

Section 1.

Certain Definitions

1  

 

 

 

Section 2.

Appointment of Rights Agent

7  

 

 

 

Section 3.

Issuance of Right Certificates

7  

 

 

 

Section 4.

Form of Right Certificates

9  

 

 

 

Section 5.

Countersignature and Registration

9  

 

 

 

Section 6.

Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated,
Destroyed, Lost or Stolen Right Certificates


10  

 

 

 

Section 7.

Exercise of Rights

10  

 

 

 

Section 8.

Cancellation and Destruction of Right Certificates

13  

 

 

 

Section 9.

Reservation and Availability of Capital Stock

13  

 

 

 

Section 10.

Securities Record Date

14  

 

 

 

Section 11

Adjustment of Exercise Price, Number of Shares Issuable Upon Exercise of Rights
or Number of Rights


14  

 

 

 

Section 12

Certificate of Adjusted Exercise Price or Number of Shares Issuable Upon
Exercise of Rights


19  

 

 

 

Section 13.

Consolidation, Merger, or Sale or Transfer of Assets or Earning Power

20  

 

 

 

Section 14.

Fractional Rights and Fractional Shares

22  

 

 

 

Section 15.

Rights of Action

23  

 

 

 

Section 16.

Agreement of Right Holders

23  

 

 

 

Section 17.

Right Holder and Right Certificate Holder Not Deemed a Stockholder

24  

 

 

 

Section 18.

Concerning the Rights Agent

24  

 

 

 

Section 19.

Merger or Consolidation or Change of Name of Rights Agent

25  

 

 

 

Section 20.

Duties of Rights Agent

25  

 

 

 

Section 21.

Change of Rights Agent

27  

 

 

 

Section 22.

Issuance of New Right Certificates

28  

 

 

 

Section 23.

Redemption of Rights

28  

 

 

 

Section 24.

Exchange of Rights

29  

 

 

 

 

 

 

i

 

 

 

 



--------------------------------------------------------------------------------



 

 

Page

 

 

 

Section 25.

Notice of Certain Events

30  

 

 

 

Section 26.

Notices

30  

 

 

 

Section 27.

Supplements and Amendments

31  

 

 

 

Section 28.

Certain Covenants

32  

 

 

 

Section 29.

Successors

32  

 

 

 

Section 30.

Benefits of this Agreement

32  

 

 

 

Section 31.

Severability

32  

 

 

 

Section 32.

Governing Law

32  

 

 

 

Section 33.

Counterparts

32  

 

 

 

Section 34.

Descriptive Headings

33  

 

 

 

Exhibit A

Form of Right Certificate

A-1  

 

 

 

 

 

 

ii

 

 

 

 



--------------------------------------------------------------------------------



 

AMENDED AND RESTATED RIGHTS AGREEMENT

 

          This Amended and Restated Rights Agreement ("Agreement"), which is
made and entered into as of the 24th day of February, 2005 by and between
Computer Sciences Corporation, a Nevada corporation (the "Company"), and Mellon
Investor Services LLC (the "Rights Agent"), amends and restates in its entirety
the Rights Agreement dated as of February 18, 1998.

 

          WHEREAS, the Board of Directors of the Company has authorized and
declared a dividend of one preferred stock purchase right (a "Right") for each
Common Share (as hereinafter defined) of the Company, which dividend is payable
on February 27, 1998 (the "Record Date") to the holders of record of Common
Shares as of the Close of Business (as hereinafter defined) on such date;

 

          WHEREAS, the Board of Directors of the Company has further authorized
and directed the issuance of one (subject to adjustment of such number as
provided in this Agreement) Right for (A) each Common Share that shall be issued
by the Company at any time after the Record Date and prior to the earliest of
the date of the first Section 11(a)(ii) Event, the date of the first
Section 13(a) Event, the Redemption Date or the Expiration Date (as such terms
are hereinafter defined), and (B) each Common Share that shall be issued by the
Company at any time on or after the earlier of the date of the first
Section 11(a)(ii) Event or the date of the first Section 13(a) Event and prior
to the earlier of the Redemption Date or the Expiration Date pursuant to the
exercise of conversion rights, exchange rights, rights (other than Rights),
warrants or options that shall have been issued or granted prior to the earlier
of the date of the first Section 11(a)(ii) Event or the date of the first
Section 13(a) Event, unless the Board of Directors shall provide otherwise at
the time of the issuance or grant of such conversion rights, exchange rights,
rights (other than Rights), warrants or options; and

 

          WHEREAS, in connection with the matters referred to herein, the
Company desires to appoint the Rights Agent to act on behalf of the Company for
the benefit of the holders of Rights, and the Rights Agent is willing so to act;

 

          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual agreements set forth herein, and for the benefit of the holders of
Rights, the parties hereto hereby agree as follows:

 

          Section 1.  Certain Definitions. For purposes of this Agreement, the
following terms have the meanings indicated:

 

                    (a)     "Affiliate" and "Associate" shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

 

 

1

 

 

                    (b)     A Person shall be deemed the "Beneficial Owner" of
and shall be deemed to "Beneficially Own":

 

 

                    (i)     any securities that such Person or any of such
Person's Affiliates or Associates beneficially owns, directly or indirectly, for
purposes of Section 13(d) of the Exchange Act and Rule 13d-3 promulgated under
the Exchange Act, in each case as in effect on the date hereof;

 

 

 

                    (ii)    any securities that such Person or any of such
Person's Affiliates or Associates has the right to acquire (whether such right
is exercisable immediately, or only after the passage of time, compliance with
regulatory requirements, the fulfillment of a condition, or otherwise) pursuant
to any agreement, arrangement or understanding, or upon the exercise of
conversion rights, exchange rights, rights (other than the Rights), warrants or
options, or otherwise, provided that a Person shall not be deemed the Beneficial
Owner of, or to Beneficially Own, securities tendered pursuant to a tender offer
or exchange offer made by or on behalf of such Person or any of such Person's
Affiliates or Associates until such tendered securities are accepted for
purchase or exchange;

 

 

 

                    (iii)   any securities that such Person or any of such
Person's Affiliates or Associates has the right to vote, alone or in concert
with others, pursuant to any agreement, arrangement or understanding, provided
that a Person shall not be deemed the Beneficial Owner of, or to Beneficially
Own, any security if the agreement, arrangement or understanding to vote such
security (A) arises solely from a revocable proxy given to such Person or any of
such Person's Affiliates or Associates in response to a public proxy
solicitation made pursuant to and in accordance with the applicable rules and
regulations of the Exchange Act, and (B) is not also then reportable on
Schedule 13D under the Exchange Act (or any comparable or successor report);

 

 

 

                    (iv)    any securities that are Beneficially Owned, directly
or indirectly, by any other Person with which such Person or any of such
Person's Affiliates or Associates has any agreement, arrangement or
understanding for the purpose of acquiring, holding, voting (other than voting
pursuant to a revocable proxy as described in the proviso to Section 1(b)(iii)
hereof) or disposing of any securities of the Company; and

 

 

 

                    (v)     on any day on or after the Distribution Date, all
Rights that prior to such date were represented by certificates for Common
Shares that such Person Beneficially Owns on such day.

 

 

                    Notwithstanding anything to the contrary in this
Section 1(b), a Person engaged in business as an underwriter of securities shall
not be deemed to be the Beneficial Owner of, or to Beneficially Own, any
securities acquired through such Person's

 

 

2

 

 

participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.

 

                    (c)     "Business Day" shall mean any day other than a
Saturday, a Sunday or a day on which banking institutions in the States of New
York or California are authorized or obligated by law or executive order to
close.

 

                    (d)     "Close of Business" on any given date shall mean
5:00 o'clock p.m., California time, on such date; provided, however, that if
such date is not a Business Day, it shall mean 5:00 o'clock p.m., California
time, on the next succeeding Business Day.

 

                    (e)     "Closing Price" of a stock or other security on any
day shall be the last sale price, regular way, per share of such stock or unit
of such other security on such day or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the New York Stock
Exchange or, if such stock or other security is not listed or admitted to
trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such stock or other security
is listed or admitted to trading or, if such stock or other security is not
listed or admitted to trading on any national securities exchange, the last
quoted sale price or, if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System ("NASDAQ")
or such other system then in use or, if on any such date such stock or other
security is not quoted by any such organization, the average of the closing bid
and asked prices as furnished by a professional market maker that makes a market
in such stock or other security and that is selected by the Board of Directors
of the Company.

 

                    (f)     "Common Share" shall mean one share of the common
stock, par value $1.00 per share, of the Company, unless used with reference to
a Person other than the Company, in which case it shall mean one share of the
class of capital stock (or equity interest) of such other Person having the
greatest voting power per share or, if such Person is a Subsidiary of another
Person, of the Person that ultimately controls such Person.

 

                    (g)     "Common Share Equivalent" shall have the meaning
ascribed to it in Section 11(a)(iii) hereof.

 

                    (h)     "Current Market Price" per share of a stock or unit
of any other security on any date shall mean the average of the daily Closing
Prices of such stock or other security for the 30 consecutive Trading Days
through and including the Trading Day immediately preceding the date in
question; provided, however, that if any event shall have caused the Closing
Price on any Trading Day during such 30-day period not to be fully comparable
with the Closing Price on the date in question (or, if no Closing Price is
available on the date in question, on the Trading Day immediately preceding the
date in question),

 

 

3

 

 

then each such noncomparable Closing Price so used shall be appropriately
adjusted by the Board of Directors of the Company in order to make the Closing
Price on each Trading Day during the period used for the determination of the
Current Market Price fully comparable with the Closing Price on such date in
question (or, if applicable, the immediately preceding Trading Day). "Current
Market Price" per share of any stock or unit of such other security that is not
publicly held or so listed or traded, and "Current Market Price" of any other
property, shall mean the fair value per share of such stock or unit of such
other security, or the fair value of such other property, respectively, as
determined in good faith by the Board of Directors of the Company based upon
such appraisals or valuation reports of such independent experts as the Board of
Directors shall in good faith determine appropriate, which determination shall
be described in a statement filed by the Company with the Rights Agent.
Notwithstanding the foregoing, for purposes of Section 11 hereof "Current Market
Price Per Share" as to Preferred Shares shall be determined as set forth in
Section 11(d).

 

                    (i)     "Distribution Date" shall have the meaning ascribed
to it in Section 3 hereof.

 

                    (j)     "Exchange Act" shall mean the Securities Exchange
Act of 1934, as amended.

 

                    (k)     "Exchange Ratio" shall have the meaning ascribed to
it in Section 24(a) hereof.

 

                    (l)     "Exempt Person" shall mean the Company, any
wholly-owned Subsidiary of the Company, any employee benefit plan of the Company
or of a Subsidiary of the Company, and any Person holding Voting Shares for or
pursuant to the terms of any such employee benefit plan.

 

                    (m)     "Exercise Price" shall have the meaning ascribed to
it in Section 7(c) hereof.

 

                    (n)     "Expiration Date" shall mean February 18, 2008.

 

                    (o)     "Person" shall mean any individual, firm,
partnership, corporation, association, group (as such term is used in Rule 13d-5
promulgated under the Exchange Act as in effect on the date hereof) or other
entity, and shall include any successor (by merger or otherwise) of such entity.

 

                    (p)     "Preferred Share" shall mean one share of the
Series A Junior Participating Preferred Stock, par value $1.00 per share, of the
Company, which has the rights and preferences set forth in the Certificate of
Designations filed with the Secretary of State of the State of Nevada on January
13, 1989, as amended and, to the extent that there is not a sufficient number of
shares of Series A Junior Participating Preferred Stock authorized to permit the
full exercise of the Rights, any other series of preferred stock, $1.00 par
value of the Company, designated for such purpose containing terms substantially
similar to the terms of the Series A Junior Participating Preferred Stock.

 

 

4

 

 

                    (q)     "Preferred Share Equivalents" shall have the meaning
ascribed to it in Section 11(b) hereof.

 

                    (r)     "Record Date" shall have the meaning ascribed to it
in the recitals hereto.

 

                    (s)     "Redemption Date" shall mean the date of the action
of the Board of Directors of the Company authorizing and directing the
redemption of the Rights pursuant to Section 23(a) hereof or the exchange of the
Rights pursuant to Section 24(a) hereof.

 

                    (t)     "Redemption Price" shall have the meaning ascribed
to it in Section 23(a) hereof.

 

                    (u)     "Right" shall have the meaning ascribed to it in the
recitals hereto.

 

                    (v)     "Rights Agent" shall have the meaning ascribed to it
in the recitals hereto.

 

                    (w)     "Section 11(a)(ii) Event" shall have the meaning
ascribed to it in Section 11(a)(ii) hereof.

 

                    (x)     "Section 13(a) Event" shall have the meaning
ascribed to it in Section 13(a) hereof.

 

                    (y)     "Securities Act" shall mean the Securities Act of
1933, as amended.

 

                    (z)     "Subsidiary" of any Person shall mean any
corporation or other Person of which equity securities or equity interests
representing a majority of the voting power are owned, directly or indirectly,
or which is effectively controlled, by such Person.

 

                    (aa)    "Surviving Person" shall have the meaning ascribed
to it in Section 13(a) hereof.

 

                    (bb)    "Trading Day" shall mean, as to any stock or other
security, a day on which the principal national securities exchange on which
such stock or other security is listed or admitted to trading is open for the
transaction of business or, if such stock or other security is not listed or
admitted to trading on any national securities exchange, a Business Day.

 

                    (cc)    "Unavailable Adjustment Shares" has the meaning
ascribed to it in Section 11(a)(iii) hereof.

 

                    (dd)    "Voting Share" shall mean (i) a Common Share of the
Company and (ii) any other share of capital stock of the Company entitled to
vote generally in the election of directors or entitled to vote together with
the Common Shares in respect of any merger, consolidation, sale of all or
substantially all of the Company's assets, liquidation, dissolution

 

 

5

 

 

or winding up. References in this Agreement to a percentage or portion of the
outstanding Voting Shares shall be deemed a reference to the percentage or
portion of the total votes entitled to be cast by the holders of the outstanding
Voting Shares.

 

                    (ee)    "15% Ownership Date" shall mean the first date of
public announcement (which, for purposes of this definition, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Exchange
Act) by the Company or a 15% Stockholder containing the facts by virtue of which
a Person has become a 15% Stockholder or such earlier date as a majority of the
directors shall become aware of the existence of a 15% Stockholder.

 

                    (ff)    "15% Stockholder" shall mean any Person that,
together with all Affiliates and Associates of such Person, hereafter becomes
the Beneficial Owner of such number of Voting Shares of the Company as
constitutes a percentage of the then outstanding Voting Shares that is equal to
or greater than 15%; provided, however, that the term "15% Stockholder" shall
not include: (i) an Exempt Person; (ii) any Person if such Person would not
otherwise be a 15% Stockholder but for a reduction in the number of outstanding
Voting Shares resulting from a stock repurchase program or other similar plan of
the Company or from a self-tender offer of the Company, which plan or tender
offer commenced on or after the date hereof, provided, however, that the term
"15% Stockholder" shall include such Person from and after the first date upon
which (A) such Person, since the date of the commencement of such plan or tender
offer, shall have acquired Beneficial Ownership of, in the aggregate, a number
of Voting Shares of the Company equal to 1% or more of the Voting Shares of the
Company then outstanding and (B) such Person, together with all Affiliates and
Associates of such Person, shall Beneficially Own 15% or more of the Voting
Shares of the Company then outstanding; or (iii) any Person if such Person is
the Beneficial Owner of 15% or more of the outstanding Voting Shares of the
Company as of the date of this Agreement, provided, however, that the term "15%
Stockholder" shall include such Person from and after the first date upon which
(A) such Person, since the date of this Agreement, shall have acquired, without
the prior approval of the Board of Directors of the Company, Beneficial
Ownership of, in the aggregate, a number of Voting Shares of the Company equal
to 1% or more of the Voting Shares of the Company then outstanding and (B) such
Person, together with all Affiliates and Associates of such Person, shall
Beneficially Own 15% or more of the Voting Shares of the Company then
outstanding. In calculating the percentage of the outstanding Voting Shares that
are Beneficially Owned by a Person for purposes of this subsection (ff), Voting
Shares that are Beneficially Owned by such Person shall be deemed outstanding,
and Voting Shares that are not Beneficially Owned by such Person and that are
subject to issuance upon the exercise or conversion of outstanding conversion
rights, exchange rights, rights (other than Rights), warrants or options shall
not be deemed outstanding. Notwithstanding the foregoing, if the Board of
Directors of the Company determines that a Person that would otherwise be a
15% Stockholder pursuant to the foregoing provisions of this Section 1(ff) and
Section 1(b) hereof has become such inadvertently, and such Person (i) promptly
notifies the Board of Directors of such status and (ii) as promptly as
practicable thereafter, either divests a sufficient number of Voting Shares so
that such Person would no longer be a 15% Stockholder, or causes any other

 

 

6

 

 

circumstance, such as the existence of an agreement respecting Voting Shares, to
be eliminated such that such Person would no longer be a 15% Stockholder as
defined pursuant to this Section 1(ff) and 1(b), then such Person shall not be
deemed to be a 15% Stockholder for any purposes of this Agreement. Any
determination made by the Board of Directors of the Company as to whether any
Person is or is not a 15% Stockholder shall be conclusive and binding upon all
holders of Rights.

 

          Section 2.  Appointment of Rights Agent. The Company hereby appoints
the Rights Agent to act as agent for the Company, and the Rights Agent hereby
accepts such appointment. The Company may from time to time appoint such
co-Rights Agents as it may deem necessary or desirable, upon ten days' prior
written notice to the Rights Agent. The Rights Agent shall have no duty to
supervise, and shall in no event be liable for, the acts or omissions of any
such co-Rights Agent.

 

          Section 3.  Issuance of Right Certificates.

 

                    (a)     "Distribution Date" shall mean the date, after the
date hereof, that is the earliest of (i) the tenth Business Day (or such later
day as shall be designated by the Board of Directors of the Company) following
the date of the commencement of, or the first public announcement of the intent
of any Person, other than an Exempt Person, to commence a tender offer or
exchange offer, the consummation of which would cause any Person to become a
15% Stockholder, (ii) the date of the first Section 11(a)(ii) Event or (iii) the
date of the first Section 13(a) Event; provided, however, that, notwithstanding
anything in this Section 3(a) to the contrary, clause (i) of this Section 3(a)
shall not apply with respect to the commencement of a tender offer by CAI
Computer Services Corp. on February 17, 1998.

 

                    (b)     Until the Distribution Date, (i) the Rights shall be
represented by certificates for Common Shares (all of which certificates for
Common Shares shall be deemed to be Right Certificates) and not by separate
Right Certificates, (ii) the record holder of the Common Shares represented by
each of such certificates shall be the record holder of the Rights represented
thereby and (iii) the Rights shall be transferable only in connection with the
transfer of Common Shares. Until the earliest of the Distribution Date, the
Redemption Date or the Expiration Date, the surrender for transfer of such
certificates for Common Shares shall also constitute the surrender for transfer
of the Rights represented thereby.

 

                    (c)     As soon as practicable after the Distribution Date,
and after notification by the Company, the Rights Agent shall send, at the
Company's expense, by first-class, postage-prepaid mail to each record holder of
Common Shares, as of the Close of Business on the Distribution Date, at the
address of such holder shown on the records of the Company, a Right Certificate
substantially in the form of Exhibit A hereto representing one Right for each
Common Share so held. From and after the Distribution Date, the Rights shall be
represented solely by such Right Certificates and may only be transferred by the
transfer of such Right Certificates, and the holders of such Right Certificates,
as listed in the

 

 

7

 

 

records of the Company or any transfer agent or registrar for such Rights, shall
be the record holders of such Rights.

 

                    (d)     Certificates for Common Shares issued at any time
after the Record Date and prior to the earliest of the Distribution Date, the
Redemption Date or the Expiration Date, shall have impressed on, printed on,
written on or otherwise affixed to them the following legend:

 

 

          "This certificate also represents Rights that entitle the holder
hereof to certain rights as set forth in a Rights Agreement dated as of
February 18, 1998 by and between the Corporation and ChaseMellon Shareholder
Services, L.L.C., as Rights Agent (as it may be amended from time to time, the
"Rights Agreement"), the terms and conditions of which are hereby incorporated
herein by reference and a copy of which is on file at the principal executive
offices of the Corporation.

 

 

 

          Under certain circumstances specified in the Rights Agreement, such
Rights will be represented by separate certificates and will no longer be
represented by this certificate. Under certain circumstances specified in the
Rights Agreement, Rights beneficially owned by certain persons may become null
and void. The Corporation will mail to the record holder of this certificate a
copy of the Rights Agreement without charge promptly following receipt of a
written request therefor."

 

 

                    (e)     Certificates for Common Shares issued at any time on
or after the Distribution Date and prior to the earlier of the Redemption Date
or the Expiration Date shall have impressed on, printed on, written on or
otherwise affixed to them the following legend:

 

 

 

          "This certificate does not represent any Right issued pursuant to the
terms of a Rights Agreement dated as of February 18, 1998 by and between the
Corporation and ChaseMellon Shareholder Services, L.L.C., as Rights Agent."

 

 

                    (f)     In the event that at any time on or after the
earlier of the date of the first Section 11(a)(ii) Event or the date of the
first Section 13(a) Event and prior to the earlier of the Redemption Date or the
Expiration Date, the Company shall issue any Common Shares pursuant to the
exercise of conversion rights, exchange rights, rights (other than Rights),
warrants or options that shall have been issued or granted prior to the earlier
of the date of the first Section 11(a)(ii) Event or the date of the first
Section 13(a) Event, then, unless the Board of Directors of the Company shall
have provided otherwise at the time of the issuance or grant of such conversion
rights, exchange rights, rights (other than Rights), warrants or options, the
Rights Agent shall, as soon as practicable after the date of such event, send by
first-class, postage-prepaid mail to the record holder of such Common Shares, at
the address of such holder as shown on the records of the Company, a Right
Certificate

 

 

8

 

 

substantially in the form of Exhibit A hereto representing one Right for each
Common Share so issued.

 

                    (g)     Notwithstanding the foregoing provisions of this
Section 3, the Rights Agent shall not send any Right Certificate to any
15% Stockholder or any of its Affiliates or Associates or to any Person if the
Rights held by such Person are Beneficially Owned by a 15% Stockholder or any of
its Affiliates or Associates. Any determination made by the Board of Directors
of the Company as to whether any Common Shares are or were Beneficially Owned at
any time by a 15% Stockholder or an Affiliate or Associate of a 15% Stockholder
shall be conclusive and binding upon all holders of Rights.

 

          Section 4.  Form of Right Certificates. The Right Certificates and the
form of assignment, including certificate, and the form of election to purchase,
including certificate, printed on the reverse thereof, when, as and if issued,
shall be substantially the same as Exhibit A hereto, and may have such marks of
identification or designation and such legends, summaries or endorsements
printed thereon as the Company may deem appropriate and as are not inconsistent
with the provisions of this Agreement, or as may be required to comply with any
applicable law or with any rule or regulation made pursuant thereto or with any
rule or regulation of any stock exchange upon which the Rights or the securities
of the Company issuable upon exercise of the Rights may from time to time be
listed, or to conform to usage. Subject to Section 22 hereof, Right
Certificates, whenever issued, that are issued in respect of Common Shares that
were issued and outstanding as of the Close of Business on the Distribution
Date, shall be dated as of the Distribution Date.

 

          Section 5.  Countersignature and Registration.

 

                    (a)     The Right Certificates shall be executed on behalf
of the Company by its Chairman of the Board, its President or any Vice
President, either manually or by facsimile signature, and may have affixed
thereto the Company's seal or a facsimile thereof attested by its Secretary or
any Assistant Secretary, either manually or by facsimile signature. The Right
Certificates shall be countersigned by an authorized signatory of the Rights
Agent (which need not be the same authorized signatory for all of the Right
Certificates) and shall not be valid for any purpose unless so countersigned. In
case any officer of the Company who shall have signed any of the Right
Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Right Certificates may nevertheless be countersigned by an authorized
signatory of the Rights Agent and issued and delivered by the Company with the
same force and effect as though the person who signed such Right Certificates
had not ceased to be such officer of the Company. Any Right Certificate may be
signed on behalf of the Company by any person who at the actual date of such
execution shall be a proper officer of the Company to sign such Right
Certificate, even though such person was not such an officer at the date of the
execution of this Agreement.

 

                    (b)     Following the Distribution Date, the Rights Agent
shall keep or cause to be kept at its principal offices in Ridgefield Park, New
Jersey, books for registration and

 

 

9

 

 

transfer of the Right Certificates issued hereunder. Such books shall show the
names and addresses of the respective holders of Right Certificates, the number
of Rights represented on its face by each Right Certificate and the date of each
Right Certificate.

 

                    Section 6.  Transfer, Split Up, Combination and Exchange of
Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates.

 

                    (a)     Subject to the provisions of Sections 6(c), 7(d) and
14 hereof, at any time after the Close of Business on the Distribution Date, and
so long as the Rights represented thereby remain outstanding, any one or more
Right Certificates may be transferred, split up, combined or exchanged for one
or more Right Certificates representing the same aggregate number of Rights as
the Right Certificates surrendered. Any registered holder desiring to transfer,
split up, combine or exchange one or more Right Certificates shall make such
request in writing delivered to the Rights Agent, and shall surrender the Right
Certificates to be transferred, split up, combined or exchanged at the office of
the Rights Agent with the form of assignment, including certificate, on the
reverse side thereof completed and duly executed, with signature guaranteed and
such other and further documentation as the Rights Agent may reasonably request.
Thereupon, the Rights Agent shall countersign and deliver to the person entitled
thereto one or more Right Certificates, as so requested. The Company may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer, split up, combination or exchange of
Right Certificates.

 

                    (b)     Upon receipt by the Company and the Rights Agent of
evidence reasonably satisfactory to them of the loss, theft, destruction or
mutilation of a Right Certificate, and, in case of loss, theft or destruction,
of indemnity or security reasonably satisfactory to them and, at the Company's
request, reimbursement to the Company and the Rights Agent of all reasonable
expenses incidental thereto, and upon surrender to the Rights Agent and
cancellation of such Right Certificate, if mutilated, along with signature
guarantees and such other and further documentation as the Rights Agent may
reasonably request, the Company shall issue and deliver to the Rights Agent for
delivery to the record holder of such Right Certificate a new Right Certificate
of like tenor in lieu of such lost, stolen, destroyed or mutilated Right
Certificate.

 

                    (c)     Notwithstanding anything to the contrary in this
Section 6, the Rights Agent shall not countersign and deliver a Right
Certificate to any Person if such Right Certificate represents, or would
represent when held by such Person, Rights that had become or would become null
and void pursuant to Section 7(d) hereof.

 

          Section 7.  Exercise of Rights.

 

                    (a)     Until the Distribution Date, no Right may be
exercised.

 

                    (b)     Subject to Section 7(d) and (g) hereof and the other
provisions of this Agreement, at any time after the Close of Business on the
Distribution Date and prior to the Close of Business on the earlier of the
Redemption Date or the Expiration Date, the

 

 

10

 

 

registered holder of any Right Certificate may exercise the Rights represented
thereby in whole or in part upon surrender of such Right Certificate, with the
form of election to purchase, including certificate, on the reverse side thereof
completed and duly executed, to the Rights Agent at the office of the Rights
Agent in Ridgefield Park, New Jersey, along with a signature guarantee and such
other and further documentation as the Rights Agent may reasonably request,
together with payment of the Exercise Price for each Right exercised. Upon the
exercise of an exercisable Right and payment of the Exercise Price in accordance
with the provisions of this Agreement, the holder of such Right shall be
entitled to receive, subject to adjustment as provided herein, one
four-thousandth (1/4000th) of a Preferred Share (or, following the occurrence of
a Section 11(a)(ii) Event or a Section 13(a) Event, Common Shares, other
securities cash and/or other property in accordance with the provisions of this
Agreement).

 

                    (c)     The Exercise Price for each one four-thousandth
(1/4000th) of a Preferred Share pursuant to the exercise of each Right shall
initially be $500 (Five Hundred Dollars) and shall be payable in lawful money of
the United States of America in accordance with Section 7(f) hereof. The
Exercise Price and the number of Preferred Shares (or, following the occurrence
of a Section 11(a)(ii) Event or a Section 13(a) Event, Common Shares, cash
and/or other property in accordance with the provisions of this Agreement) to be
acquired upon exercise of a Right shall be subject to adjustment from time to
time as provided in Sections 7(e), 11 and 13 hereof and the other provisions of
this Agreement.

 

                    (d)     Notwithstanding anything in this Agreement to the
contrary, from and after the earlier of the date of the first Section 11(a)(ii)
Event or the date of the first Section 13(a) Event, any Rights that are or were
Beneficially Owned by (i) a 15% Stockholder or any Affiliate or Associate of a
15% Stockholder, (ii) a transferee of a 15% Stockholder (or of any such
Associate or Affiliate) who becomes a transferee after the 15% Stockholder
becomes such, or (iii) a transferee of a 15% Stockholder (or of any such
Associate or Affiliate) who becomes a transferee prior to or concurrently with a
15% Stockholder becoming such and receives such Rights pursuant to either (A) a
transfer (whether or not for consideration) from the 15% Stockholder to holders
of equity interests in such 15% Stockholder or to any Person with whom the 15%
Stockholder has any continuing agreement, arrangement or understanding regarding
the transferred Rights, or (B) a transfer which the Board of Directors of the
Company has determined is part of a plan, arrangement or understanding which has
as a primary purpose or effect the avoidance of this Section 7(d), at any time
on or after the Distribution Date shall be null and void, and for all purposes
of this Agreement such Rights shall thereafter be deemed not to be outstanding,
and any holder of such Rights (whether or not such holder is a 15% Stockholder
or an Affiliate or Associate of a 15% Stockholder) shall thereafter have no
right to exercise such Rights.

 

                    (e)     Prior to the Distribution Date, if the Board of
Directors of the Company shall have determined that such action adequately
protects the interests of the holders of Rights, the Company may, in its
discretion, substitute for all or any portion of the Preferred Shares that would
otherwise be issuable (after the Close of Business on the Distribution Date)
upon the exercise of each Right and payment of the Exercise Price,

 

 

11

 

 

(i) cash, (ii) other equity securities of the Company, (iii) debt securities of
the Company, (iv) other property or (v) any combination of the foregoing, in
each case having an aggregate Current Market Price equal to the aggregate
Current Market Price of the Preferred Shares for which substitution is made.
Subject to Section 7(d) hereof, in the event that the Company takes any action
pursuant to this Section 7(e), such action shall apply uniformly to all
outstanding Rights.

 

                    (f)     Upon receipt of a Right Certificate representing
exercisable Rights, with the form of election to purchase, including
certificate, completed and duly executed, with signature guaranteed, accompanied
by payment of the Exercise Price for each Right to be exercised and an amount
equal to any applicable transfer tax required to be paid by the holder of such
Right Certificate in accordance with Section 9 hereof by certified check or
cashier's check payable to the order of the Company, the Rights Agent shall
thereupon promptly (i) requisition from the transfer agent of the Preferred
Shares (or, following the occurrence of a Section 11(a)(ii) Event or a
Section 13(a) Event, Common Shares, other securities, cash and/or other property
in accordance with the provisions of this Agreement), certificates for the
number of one four-thousandths (1/4000th) of a Preferred Share (or such other
securities) to be purchased, and the Company hereby irrevocably authorizes such
transfer agent to comply with all such requests, and/or, as provided in
Section 14 hereof, requisition from the depositary agent described therein
depositary receipts representing such number of one four-thousandths (1/4000th)
of a Preferred Share (or such other securities) as are to be purchased (in which
case certificates for the Preferred Shares (or such other securities)
represented by such receipts shall be deposited by the transfer agent with such
depositary agent) and the Company hereby directs such depositary agent to comply
with such request, (ii) when appropriate, requisition from the Company the
amount of cash to be paid in lieu of issuance of fractional Preferred Shares (or
such other securities) in accordance with Section 14 hereof, (iii) after receipt
of such certificates, depositary receipts or cash, cause the same to be
delivered to or upon the order of the registered holder of such Right
Certificate, registered in such name or names as may be designated by such
holder and (iv) when appropriate, after receipt thereof, deliver such cash to or
upon the order of the registered holder of such Right Certificate.

 

                    (g)     Notwithstanding the foregoing provisions of this
Section 7, the exercisability of the Rights shall be suspended for such period
as shall reasonably be necessary for the Company to register under the
Securities Act and any applicable securities law of any jurisdiction the
Preferred Shares to be issued pursuant to the exercise of the Rights; provided,
however, that nothing contained in this Section 7 shall relieve the Company of
its obligations under Section 9(c) hereof.

 

                    (h)     In case the registered holder of any Right
Certificate shall exercise less than all of the Rights represented thereby, a
new Right Certificate representing Rights equivalent to the Rights remaining
unexercised shall be issued by the Rights Agent to the registered holder of such
Right Certificate or to such holder's duly authorized assigns, subject to the
provisions of Section 14 hereof.

 

 

12

 

 

          Section 8.  Cancellation and Destruction of Right Certificates. All
Right Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Rights Agent for cancellation or in canceled form,
or, if surrendered to the Rights Agent, shall be canceled by it, and no Right
Certificates shall be issued in lieu thereof except as expressly permitted by
this Agreement. The Company shall deliver to the Rights Agent for cancellation
and retirement, and the Rights Agent shall so cancel and retire, any other Right
Certificate purchased or acquired by the Company otherwise than upon the
exercise thereof. The Rights Agent shall deliver all canceled Right Certificates
to the Company.

 

          Section 9.  Reservation and Availability of Capital Stock.

 

                    (a)     Subject to Section 7(e) hereof, the Company shall
cause to be reserved and kept available out of its authorized and unissued
equity securities (or out of its authorized and issued equity securities held in
its treasury), the number of such equity securities that will from time to time
be sufficient to permit the exercise in full of all outstanding Rights.

 

                    (b)     In the event that any securities issuable upon
exercise of the Rights are listed on any national securities exchange, the
Company shall use its best efforts, from and after such time as the Rights
become exercisable, to cause all such securities issued or reserved for such
issuance to be listed on such exchange upon official notice of issuance upon
such exercise.

 

                    (c)     If necessary to permit the issuance of securities
upon exercise of the Rights, the Company shall use its best efforts, from and
after the Distribution Date, to register such securities under the Securities
Act and any applicable state securities laws and to keep such registration
effective until the earlier of the Redemption Date or the Expiration Date.

 

                    (d)     The Company shall take all such action as may be
necessary to ensure that all securities delivered upon exercise of the Rights
shall, at the time of delivery of the certificates for such securities (subject
to payment of the Exercise Price), be duly and validly authorized and issued and
fully paid and nonassessable securities.

 

                    (e)     The Company shall pay when due and payable any and
all federal and state transfer taxes and charges that may be payable in respect
of the issuance or delivery of the Right Certificates or of any securities upon
the exercise of Rights. The Company shall not, however, be required to pay any
transfer tax that may be payable in respect of any transfer or delivery of a
Right Certificate to a Person other than, or the issuance or delivery of a
certificate for securities in respect of a name other than that of, the
registered holder of the Right Certificate representing Rights surrendered for
exercise, or to issue or deliver any certificate for securities upon the
exercise of any Right until any such tax shall have been paid (any such tax
being payable by the holder of such Right Certificate at the time of

 

 

13

 

 

surrender) or until it has been established to the Company's satisfaction that
no such tax is due.

 

                    (f)     With respect to the Common Shares and/or other
securities issuable pursuant to Section 11(a)(ii) and (iii) hereof, the
foregoing covenants shall be applicable only upon and following the occurrence
of a Section 11(a)(ii) Event.

 

          Section 10.  Securities Record Date. Each person in whose name any
certificate for securities of the Company is issued upon the exercise of Rights
shall for all purposes be deemed to have become the holder of record of the
securities represented thereby on, and such certificate shall be dated, the date
upon which the Right Certificate representing such Rights was duly surrendered
and payment of the Exercise Price (and any applicable transfer taxes) was made;
provided, however, that if the date of such surrender and payment is a date upon
which the securities transfer books of the Company are closed, such person shall
be deemed to have become the record holder of such securities on, and such
certificate shall be dated, the next succeeding Business Day on which the
securities transfer books of the Company are open.

 

          Section 11.  Adjustment of Exercise Price, Number of Shares Issuable
Upon Exercise of Rights or Number of Rights. The Exercise Price, the number and
kind of securities that may be purchased upon exercise of a Right and the number
of Rights outstanding are subject to adjustment from time to time as provided in
this Section 11.

 

 

          (a)     (i)     In the event that the Company shall at any time after
the Close of Business on the Record Date and prior to the Close of Business on
the earlier of the Redemption Date or the Expiration Date (A) declare or pay any
dividend on the Preferred Shares payable in Preferred Shares or Voting Shares,
(B) subdivide the outstanding Preferred Shares, (C) combine the outstanding
Preferred Shares into a smaller number of Preferred Shares or (D) issue
Preferred Shares or Voting Shares in a reclassification of the Preferred Shares
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing or surviving corporation), then,
and upon each such event, the Exercise Price in effect on the date of such event
and the number and kind of Preferred Shares or other securities issuable upon
the exercise of a Right on the date of such event shall be proportionately
adjusted so that the holder of any Right exercised on or after such date shall
be entitled to receive, upon the exercise thereof and payment of the Exercise
Price, the aggregate number and kind of Preferred Shares or other securities or
other property, as the case may be, that, if such Right had been exercised
immediately prior to such date and at a time when such Right was exercisable and
the transfer books of the Company were open, such holder would have owned upon
such exercise and would have been entitled to receive by virtue of such
dividend, subdivision, combination or reclassification. If an event occurs that
would require an adjustment under both this Section 11(a)(i) and
Section 11(a)(ii) hereof, the adjustment provided for in this Section 11(a)(i)
shall be in addition to, and shall be made prior to, any adjustment required
pursuant to Section 11(a)(ii) hereof.

 

 

 

 

14

 

 

 

 

                    (ii)    In the event (a "Section 11(a)(ii) Event") that a
15% Ownership Date shall have occurred and neither the Redemption Date nor the
Expiration Date shall have occurred, then, effective as of the 15% Ownership
Date, proper provision shall be made so that except as provided in Section 7(d)
hereof, each holder of a Right shall thereafter have the right to receive, upon
the exercise thereof in accordance with the terms of this Agreement and payment
of the then-current Exercise Price, in lieu of the securities or other property
otherwise purchasable upon such exercise, such number of Common Shares of the
Company as shall equal the result obtained by multiplying the then current
Exercise Price by the then number of one four-thousandths (1/4000th) of a
Preferred Share for which a Right was exercisable (or, if the Distribution Date
shall not have occurred prior to the date of such Section 11(a)(ii) Event, the
number of one four-thousandths (1/4000th) of a Preferred Share for which a Right
would have been exercisable if the Distribution Date had occurred on the
Business Day immediately preceding the date of such Section 11(a)(ii) Event)
immediately prior to such Section 11(a)(ii) Event, and dividing that product by
50% of the Current Market Price (determined pursuant to Section 11(d) hereof) of
a Common Share on the date of occurrence of the relevant Section 11(a)(ii) Event
(such number of shares being hereinafter referred to as the "Adjustment
Shares"). Successive adjustments shall be made pursuant to this paragraph each
time a Section 11(a)(ii) Event occurs.

 

 

 

                    (iii)   In the event that on the date of a Section 11(a)(ii)
Event the aggregate number of Common Shares that are authorized by the Company's
restated articles of incorporation but not outstanding or reserved for issuance
for purposes other than upon exercise of the Rights is less than the aggregate
number of Adjustment Shares thereafter issuable upon the exercise in full of the
Rights in accordance with Section 11(a)(ii) hereof (the excess of such number of
Adjustment Shares over and above such number of Common Shares being hereinafter
referred to as the "Unavailable Adjustment Shares"), then, and upon each such
event, the Company shall substitute for the pro rata portion of the Unavailable
Adjustment Shares that would otherwise be issuable thereafter upon the exercise
of each Right and payment of the Exercise Price, (A) cash, (B) other equity
securities of the Company (including, without limitation, shares of preferred
stock of the Company or units of such shares having the same Current Market
Price as one Common Share (a "Common Share Equivalent")), (C) debt securities of
the Company, (D) other property or (E) any combination of the foregoing, in each
case having an aggregate Current Market Price equal to the aggregate Current
Market Price of the Unavailable Adjustment Shares for which substitution is
made. Subject to Section 7(d) hereof, in the event that the Company takes any
action pursuant to this Section 11(a)(iii), such action shall apply uniformly to
all outstanding Rights.

 

 

                    (b)     In the event that the Company shall, at any time
after the Close of Business on the Record Date and prior to the Close of
Business on the earlier of the Redemption Date or the Expiration Date, fix a
record date prior to the earlier of the Redemption Date or the Expiration Date
for the issuance of rights, options or warrants to all

 

 

15

 

 

holders of Preferred Shares entitling them initially to subscribe for or
purchase Preferred Shares (or shares having the same rights, privileges and
preferences as the Preferred Shares ("Preferred Share Equivalents")) or
securities convertible into Preferred Shares or Preferred Share Equivalents, at
a price per Preferred Share or Preferred Share Equivalent (or having a
conversion price per share, if a security convertible into Preferred Shares or
Preferred Share Equivalents) less than the Current Market Price per Preferred
Share on such record date, then, and upon each such event, the Exercise Price to
be in effect after such record date shall be determined by multiplying the
Exercise Price in effect immediately prior to such record date by a fraction,
the numerator of which shall be equal to the sum of the number of Preferred
Shares outstanding on such record date plus the number of Preferred Shares that
the aggregate offering price of the total number of Preferred Shares and/or
Preferred Share Equivalents to be so offered (and/or the aggregate initial
conversion price of the convertible securities to be so offered) would purchase
at such Current Market Price, and the denominator of which shall be equal to the
number of Preferred Shares outstanding on such record date plus the number of
additional Preferred Shares and/or Preferred Share Equivalents to be offered for
subscription or purchase (or into which the convertible securities to be so
offered are initially convertible); provided, however, that if such rights,
options or warrants are not exercisable immediately upon issuance but become
exercisable only upon the occurrence of a specified event or the passage of a
specified period of time, then the adjustment to the Exercise Price shall be
made and become effective only upon the occurrence of such event or such passage
of time, and such adjustment shall be made as if the record date for the
issuance of such rights, options or warrants had been the Business Day
immediately preceding the date upon which such rights, options or warrants
became exercisable. Preferred Shares owned by or held for the account of the
Company shall not be deemed outstanding for the purpose of any such computation.
Such adjustment to the Exercise Price shall be made successively whenever such a
record date is fixed, and in the event that such rights or warrants are not so
issued, the Exercise Price shall be adjusted to be the Exercise Price that would
then be in effect if such record date had not been fixed.

 

                    (c)     In the event that the Company shall, at any time
after the Close of Business on the Record Date and prior to the Close of
Business on the earlier of the Redemption Date or the Expiration Date, fix a
record date for the making of a distribution to all holders of the Preferred
Shares (including any such distribution made in connection with a consolidation
or merger in which the Company is the surviving corporation) of securities or
assets (other than a distribution of securities for which an adjustment is
required under Section 11(a)(i) or (b) hereof or a regular quarterly cash
dividend), then the Exercise Price to be in effect after such record date shall
be determined by multiplying the Exercise Price in effect immediately prior to
such record date by a fraction, the numerator of which shall be equal to the
excess of the Current Market Price per Preferred Share on such record date over
and above the fair market value of the portion of the securities or assets to be
so distributed with respect to one Preferred Share, and the denominator of which
shall be equal to such Current Market Price per Preferred Share. Such
adjustments shall be made successively whenever such a record date is fixed, and
in the event that such a distribution is not so made, the Exercise Price shall
be adjusted to be the Exercise Price that would then be in effect if such record
date had not been fixed.

 

 

16

 

 

                    (d)     For the purpose of any computation under this
Section 11, if the Preferred Shares are not publicly held or traded, the
"Current Market Price" per Preferred Share shall be conclusively deemed to be
the Current Market Price per Common Share multiplied by 4,000 (as such number
may be appropriately adjusted for such events as stock splits, stock dividends
and recapitalizations with respect to the Common Shares occurring after the date
of this Agreement).

 

                    (e)     No adjustment in the Exercise Price shall be
required unless such adjustment would require an increase or decrease of at
least 1% in the Exercise Price; provided, however, that any adjustments that by
reason of this Section 11(e) are not required to be made shall be cumulated and
taken into account in any subsequent adjustment. All calculations under this
Section 11 shall be made to the nearest cent or to the nearest one-thousandth of
a Common Share or other share or one forty-millionth of a Preferred Share, as
the case may be.

 

                    (f)     If, as a result of an adjustment made pursuant to
Section 11(a) hereof, the holder of any Right thereafter exercised shall become
entitled to receive any securities of the Company other than Preferred Shares,
the number of such other securities so receivable upon exercise of any Right and
the Exercise Price thereof shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to Preferred Shares contained in this Section 11, and the other
provisions of this Agreement with respect to Preferred Shares shall apply on
like terms to any such other securities.

 

                    (g)     All Rights originally issued by the Company
subsequent to any adjustment made to the Exercise Price hereunder shall
represent the right to purchase, at the adjusted Exercise Price, the number of
one four-thousandths (1/4000th) of a Preferred Share purchasable from time to
time hereunder upon exercise of the Rights, all subject to further adjustment as
provided herein.

 

                    (h)     Unless the Company shall have exercised its election
as provided in Section 11(i) below, upon each adjustment of the Exercise Price
as a result of the calculations made in Sections 11(b) and (c) hereof, each
Right outstanding immediately prior to the making of such adjustment shall
thereafter represent the right to purchase, at the adjusted Exercise Price, that
number of one four-thousandths (1/4000th) of a Preferred Share (calculated to
the nearest one forty-thousandth (1/40000th) of a Preferred Share) obtained by
multiplying (i) the number of one four-thousandths (1/4000th) of a Preferred
Share purchasable upon the exercise of one Right immediately prior to such
adjustment of the Exercise Price by (ii) the Exercise Price in effect
immediately prior to such adjustment, and dividing the product so obtained by
the Exercise Price in effect immediately after such adjustment.

 

                    (i)     The Company may elect, on or after the date of any
adjustment of the Exercise Price, to adjust the number of Rights instead of
making any adjustment in the number of one four-thousandths (1/4000th) of a
Preferred Share purchasable upon the

 

 

17

 

 

exercise of a Right. Each of the Rights outstanding after such adjustment of the
number of Rights shall be exercisable for the number of one four-thousandths
(1/4000th) of a Preferred Share for which a Right was exercisable immediately
prior to such adjustment. Each Right held of record prior to such adjustment of
the number of Rights shall become that number of Rights (calculated to the
nearest one four-thousandth (1/4000th) of a Right) obtained by dividing the
Exercise Price in effect immediately prior to the adjustment of the Exercise
Price by the Exercise Price in effect immediately after such adjustment of the
Exercise Price. The Company shall make a public announcement of its election to
adjust the number of Rights pursuant to this Section 11(i), indicating the
record date for the adjustment and, if known at the time, the amount of the
adjustment to be made. Such record date may be the date on which the Exercise
Price is adjusted or any day thereafter, but, if separate Right Certificates
have been issued, it shall be at least 10 days after the date of such public
announcement. If separate Right Certificates have been issued, upon each
adjustment of the number of Rights pursuant to this Section 11(i), the Company
shall, as promptly as practicable, cause to be distributed to holders of record
of Right Certificates on such record date Right Certificates representing,
subject to Section 14 hereof, the additional Rights to which such holders shall
be entitled as a result of such adjustment or, at the option of the Company,
cause to be distributed to such holders of record in substitution and
replacement for the Right Certificates held by such holders prior to the date of
such adjustment, and upon surrender thereof if required by the Company, new
Right Certificates representing all the Rights to which such holders shall be
entitled after such adjustment. Right Certificates to be so distributed shall be
issued, executed and countersigned in the manner provided for herein (and may
bear, at the option of the Company, the adjusted Exercise Price) and shall be
registered in the names of the holders of record of Right Certificates on the
record date specified in the public announcement.

 

                    (j)     Irrespective of any adjustment or change in the
Exercise Price or the number of one four-thousandths (1/4000th)of a Preferred
Share issuable upon the exercise of one Right, the Right Certificates
theretofore and thereafter issued may continue to express the Exercise Price per
one four-thousandth (1/4000th) of a Preferred Share and the number of one
four-thousandths (1/4000th) of a Preferred Share issuable upon the exercise of
one Right that were expressed in the initial Right Certificates issued
hereunder.

 

                    (k)     Before taking any action that would cause an
adjustment reducing the Exercise Price below one four-thousandth (1/4000th) of
the then par value, if any, of the Preferred Shares issuable upon exercise of
the Rights, the Company shall take any corporate action that may, in the advice
or opinion of its counsel, be necessary in order that the Company may validly
and legally issue fully paid and nonassessable one four-thousandth (1/4000th) of
a Preferred Share at such adjusted Exercise Price.

 

                    (l)     In any case in which this Section 11 shall require
that an adjustment in the Exercise Price be made effective as of a record date
for a specified event, the Company may elect to defer, until the occurrence of
such event, the issuance to the holder of any Right exercised after such record
date of the number of one four-thousandths (1/4000th) of a Preferred Share and
other capital stock or securities of the Company, if any, issuable upon

 

 

18

 

 

such exercise over and above the number of one four-thousandths (1/4000th) of a
Preferred Share and other capital stock or securities of the Company, if any,
issuable upon such exercise on the basis of the Exercise Price in effect prior
to such adjustment; provided, however, that the Company shall deliver to such
holder a due bill or other appropriate instrument representing such holder's
right to receive such additional shares upon the occurrence of the event
requiring such adjustment.

 

                    (m)     Anything in this Section 11 to the contrary
notwithstanding, the Company shall be entitled to make such further adjustments
in the number of one four-thousandths (1/4000th) of a Preferred Share that may
be purchased upon exercise of one Right, and such further adjustments in the
Exercise Price, in addition to those adjustments expressly required by this
Section 11, as and to the extent that it in its sole discretion shall determine
to be advisable in order that any (i) consolidation or subdivision of the
Preferred Shares, (ii) issuance wholly for cash of any Preferred Shares at less
than the Current Market Price thereof, (iii) issuance wholly for cash of
Preferred Shares or securities that by their terms are convertible into or
exchangeable for Preferred Shares, (iv) dividends on Preferred Shares payable in
Preferred Shares or (v) issuance of rights, options or warrants referred to
Section 11(b) hereof, hereafter made by the Company to holders of its Preferred
Shares shall not be taxable to such stockholders.

 

                    (n)     In the event that the Company shall, at any time
after the Close of Business on the Record Date and prior to the Close of
Business on the earliest of the date of the first Section 11(a)(ii) Event, the
date of the first Section 13(a) Event, the Redemption Date or the Expiration
Date, (i) pay any dividend on the Common Shares payable in Common Shares,
(ii) subdivide the outstanding Common Shares, (iii) combine the outstanding
Common Shares into a smaller number of Common Shares or (iv) issue Common Shares
in a reclassification of the Common Shares (including any such reclassification
in connection with a consolidation or merger in which the Company is the
continuing or surviving corporation), then, and upon each such event, the
Exercise Price to be in effect after such event shall be determined by
multiplying the Exercise Price in effect immediately prior to such event by a
fraction, the numerator of which shall be equal to the number of Common Shares
outstanding immediately prior to such event and the denominator of which shall
be equal to the number of Common Shares outstanding immediately after such
event. Successive adjustments shall be made pursuant to this Section 11(n) each
time such a dividend is paid or such a subdivision, combination or
reclassification is effected. If an event occurs that would require an
adjustment under both this Section 11(n) and Section 11(a)(ii) hereof, the
adjustment provided for in this Section 11(n) shall be in addition to, and shall
be made prior to, any adjustment required pursuant to Section 11(a)(ii) hereof.

 

          Section 12.  Certificate of Adjusted Exercise Price or Number of
Shares Issuable Upon Exercise of Rights. Whenever an adjustment is made as
provided in Section 11 hereof, the Company shall promptly (a) prepare a
certificate setting forth such adjustment and a brief statement of the facts
giving rise to such adjustment, (b) file with the Rights Agent and with each
transfer agent for the securities issuable upon exercise of the Rights a copy of
such certificate and (c) mail a brief summary thereof to each holder of Rights
in accordance with

 

 

19

 

 

Section 25 hereof. Notwithstanding the foregoing sentence, the failure of the
Company to make such certification or to give such notice shall not affect the
validity or the force and effect of such adjustment. Any adjustment to be made
pursuant to Sections 11 or 13 hereof shall be effective as of the date of the
event giving rise to such adjustment. The Rights Agent shall be fully protected
in relying on any such certificate and on any adjustment therein contained and
shall not be deemed to have knowledge of such adjustment unless and until it
shall have received such certificate.

 

          Section 13.  Consolidation, Merger, or Sale or Transfer of Assets or
Earning Power.

 

                    (a)     In the event (a "Section 13(a) Event") that, at any
time on or after the 15% Ownership Date and prior to the earlier of the
Redemption Date or the Expiration Date, (1) the Company shall, directly or
indirectly, consolidate with or merge with and into any other Person and the
Company shall not be the continuing or surviving corporation in such
consolidation or merger, (2) any Person shall, directly or indirectly,
consolidate with or merge with and into the Company and the Company shall be the
continuing or surviving corporation in such consolidation or merger and, in
connection with such consolidation or merger, all or part of the Common Shares
shall be changed into or exchanged for stock or other securities of any Person
or cash or any other property, or (3) the Company and/or any one or more of its
Subsidiaries shall, directly or indirectly, sell or otherwise transfer, in one
or more transactions (other than transactions in the ordinary course of
business), assets or earning power aggregating more than 50% of the assets or
earning power of the Company and its Subsidiaries (taken as a whole) to any
Person or Persons other than the Company or one or more of its wholly owned
Subsidiaries (such Persons, together with the Persons described in clauses (1)
and (2) above shall be collectively referred to in this Section 13 as the
"Surviving Person"), then, and in each such case, proper provision shall be made
so that:

 

 

                    (i)     except as provided in Section 7(d) hereof, each
holder of a Right shall thereafter have the right to receive, upon the exercise
thereof in accordance with the terms of this Agreement and payment of the
then-current Exercise Price, in lieu of the securities or other property
otherwise purchasable upon such exercise, such number of validly authorized and
issued, fully paid and nonassessable Common Shares of the Surviving Person as
shall be equal to a fraction, the numerator of which is the product of the
then-current Exercise Price multiplied by the number of one four-thousandths
(1/4000th) of a Preferred Share purchasable upon the exercise of one Right
immediately prior to the first Section 13(a) Event (or, if the Distribution Date
shall not have occurred prior to the date of such Section 13(a) Event, the
number of one four-thousandths (1/4000th) of a Preferred Share that would have
been so purchasable if the Distribution Date had occurred on the Business Day
immediately preceding the date of such Section 13(a) Event, or, if a
Section 11(a)(ii) Event has occurred prior to such Section 13(a) Event, the
product of the number of one four-thousandths (1/4000th) of a Preferred Share
purchasable upon the exercise of a Right (or, if the Distribution Date shall not
have occurred prior to the date of such Section 11(a)(ii) Event, the number of
one four-thousandths (1/4000th) of a Preferred Share that would have been so
purchasable if the Distribution Date had

 

 

 

 

20

 

 

 

 

occurred on the Business Day immediately preceding the date of such
Section 11(a)(ii) Event) immediately prior to such Section 11(a)(ii) Event,
multiplied by the Exercise Price in effect immediately prior to such
Section 11(a)(ii) Event), and the denominator of which is 50% of the Current
Market Price per Common Share of the Surviving Person on the date of
consummation of such Section 13(a) Event;

 

 

 

                    (ii)    the Surviving Person shall thereafter be liable for
and shall assume, by virtue of such consolidation, merger, sale or transfer, all
the obligations and duties of the Company pursuant to this Agreement;

 

 

 

                    (iii)   the term, "Company," shall thereafter be deemed to
refer to the Surviving Person; and

 

 

 

                    (iv)    the Surviving Person shall take such steps
(including, but not limited to, the reservation of a sufficient number of its
Common Shares in accordance with Section 9 hereof) in connection with such
consummation as may be necessary to ensure that the provisions hereof shall
thereafter be applicable to its Common Shares thereafter deliverable upon the
exercise of Rights.

 

 

                    (b)     Notwithstanding the foregoing, if the Section 13(a)
Event is the sale or transfer in one or more transactions of assets or earning
power aggregating more than 50% of the assets or earning power of the Company
and its Subsidiaries (taken as a whole), but less than 100% thereof, then each
Person acquiring all or a portion thereof shall assume the obligations of the
Company as to a fraction of each of the Rights equal to the fraction of the
assets of the Company and its Subsidiaries (taken as a whole) acquired by such
Person, and the obligations of the Company as to the remaining fraction of each
of the Rights shall continue to be the obligations of the Company.

 

                    (c)     The Company shall not consummate a Section 13(a)
Event unless prior thereto the Company and the Surviving Person shall have
executed and delivered to the Rights Agent a supplemental agreement confirming
that such Surviving Person shall, upon consummation of such Section 13(a) Event,
assume this Agreement in accordance with Section 13 hereof, that all rights of
first refusal or preemptive rights in respect of the issuance of Common Shares
of such Surviving Person upon exercise of outstanding Rights have been waived
and that such Section 13(a) Event shall not result in a default by such
Surviving Person under this Agreement, and further providing that, as soon as
practicable after the date of consummation of such Section 13(a) Event, such
Surviving Person shall:

 

 

                    (i)     prepare and file a registration statement under the
Securities Act with respect to the Rights and the securities purchasable upon
exercise of the Rights on an appropriate form, use its best efforts to cause
such registration statement to become effective as soon as practicable after
such filing, use its best efforts to cause such registration statement to remain
effective (with a prospectus at all times meeting the requirements of the
Securities Act) until the Expiration Date, and similarly comply with all
applicable state securities laws;

 

 

 

 

21

 

 

 

 

                    (ii)    use its best efforts to list (or continue the
listing of) the Rights and the Common Shares of the Surviving Person purchasable
upon exercise of the Rights on a national securities exchange, or use its best
efforts to cause the Rights and such Common Shares to meet the eligibility
requirements for quotation on NASDAQ; and

 

 

 

                    (iii)   deliver to holders of the Rights historical
financial statements for such Surviving Person that comply in all respects with
the requirements for registration on Form 10 (or any successor form) under the
Exchange Act.

 

 

                    (d)     In the event that at any time after the occurrence
of a Section 11(a)(ii) Event some or all of the Rights shall not have been
exercised pursuant to Section 11 hereof prior to the date of a Section 13(a)
Event, such Rights shall thereafter be exercisable only in the manner described
in Section 13(a) hereof. In the event that a Section 11(a)(ii) Event occurs on
or after the date of a Section 13(a) Event, Rights shall not be exercisable
pursuant to Section 11 hereof but shall instead be exercisable pursuant to, and
only pursuant to, this Section 13.

 

                    (e)     The provisions of this Section 13 shall apply to
each successive merger, consolidation, sale or other transfer constituting a
Section 13(a) Event.

 

          Section 14.  Fractional Rights and Fractional Shares.

 

                    (a)     The Company shall not be required to issue fractions
of Rights or to distribute Right Certificates that represent fractional Rights.
If the Company shall determine not to issue such fractional Rights, the Company
shall pay to the registered holders of the Right Certificates with respect to
which such fractional Rights would otherwise be issuable, at the time such
fractional Rights would otherwise have been issued as provided herein, an amount
in cash equal to the same fraction of the Current Market Price of a whole Right
on the Business Day immediately prior to the date upon which such fractional
Rights would otherwise have been issuable.

 

                    (b)     The Company shall not be required to issue fractions
of Common Shares or Preferred Shares (other than fractions that are integral
multiples of one four-thousandth (1/4000th) of a Preferred Share) upon exercise
of Rights, or to distribute certificates that represent fractional Common Shares
or Preferred Shares (other than fractions that are integral multiples of one
four-thousandth (1/4000th) of a Preferred Share). Fractions of Preferred Shares
in integral multiples of one four-thousandth (1/4000th) of a Preferred Share
may, at the election of the Company, be represented by depositary receipts,
pursuant to an appropriate agreement between the Company and a depositary
selected by it, provided that such agreement shall provide that the holders of
such depositary receipts shall have all the rights, privileges and preferences
to which they are entitled as beneficial owners of Preferred Shares. If the
Company shall determine not to issue fractional Common Shares or Preferred
Shares (or depositary receipts in lieu of Preferred Shares), the Company shall
pay to the registered holders of Right Certificates with respect to which such
fractional Common

 

 

22

 

 

Shares or Preferred Shares would otherwise be issuable, at the time such Rights
are exercised as provided herein, an amount in cash equal to the same fraction
of the Current Market Price of a whole Common Share or Preferred Share, as the
case may be. For purposes of this Section 14(b), the Current Market Price of a
whole Common Share or Preferred Share shall be the Closing Price per share for
the Trading Day immediately prior to the date of such exercise.

 

                    (c)     The holder of a Right, by the acceptance of such
Right, expressly waives such holder's right to receive any fractional Rights or
any fractional Common Shares or Preferred Shares upon exercise of such Right,
except as permitted by this Section 14.

 

          Section 15.  Rights of Action. All rights of action in respect of this
Agreement, except the rights of action given to the Rights Agent under
Section 18 hereof, are vested in the respective registered holders of the Right
Certificates and certificates for Common Shares representing Rights, and any
registered holder of any Right Certificate or of such certificate for Common
Shares, without the consent of the Rights Agent or of the holder of any other
Right Certificate or any other certificate for Common Shares may, in such
holder's own behalf and for such holder's own benefit, enforce, and may
institute and maintain any suit, action or proceeding against the Company to
enforce, or otherwise act in respect of, such holder's right to exercise the
Rights represented by such Right Certificate or by such certificate for Common
Shares in the manner provided in such Certificate and in this Agreement. Without
limiting the foregoing or any remedies available to the holders of Rights, it is
specifically acknowledged that the holders of Rights would not have an adequate
remedy at law for any breach of this Agreement and shall be entitled to specific
performance, and injunctive relief against actual or threatened violations, of
the obligations of any Person under this Agreement.

 

          Section 16.  Agreement of Right Holders. Every holder of a Right, by
accepting the same, consents and agrees with the Company and the Rights Agent
and every other holder of a Right that:

 

                    (a)     prior to the Distribution Date, the Rights shall be
represented by certificates for Common Shares registered in the name of the
holders of such Common Shares (which certificates for Common Shares shall also
constitute Right Certificates), and each such Right shall be transferable only
in connection with the transfer of such Common Shares;

 

                    (b)     after the Distribution Date, the Right Certificates
shall only be transferable on the registry books of the Rights Agent if
surrendered at the principal stock transfer office of the Rights Agent, duly
endorsed or accompanied by a proper instrument of transfer along with a
signature guarantee and such other and further documentation as the Rights Agent
may reasonably request;

 

                    (c)     the Company and the Rights Agent may deem and treat
the person in whose name the Right Certificate is registered as the absolute
owner thereof and of the

 

 

23

 

 

Rights represented thereby (notwithstanding any notations of ownership or
writing on the Right Certificate by anyone other than the Company or the Rights
Agent) for all purposes whatsoever, and neither the Company nor the Rights Agent
shall be affected by any notice to the contrary; and

 

                    (d)     notwithstanding anything in this Agreement to the
contrary, neither the Company nor the Rights Agent shall have any liability to
any holder of a Right or other Person as a result of its inability to perform
any of its obligations under this Agreement by reason of any preliminary or
permanent injunction or other order, decree or ruling issued by a court of
competent jurisdiction or by a governmental, regulatory or administrative agency
or commission, or any statute, rule, regulation or executive order promulgated
or enacted by any governmental authority prohibiting or otherwise restraining
performance of such obligation.

 

          Section 17.  Right Holder and Right Certificate Holder Not Deemed a
Stockholder. No holder, as such, of any Right or Right Certificate shall be
entitled to vote, receive dividends or be deemed for any purpose the holder of
the securities of the Company that may at any time be issuable upon the exercise
of the Rights represented thereby, nor shall anything contained herein or in any
Right Certificate be construed to confer upon the holder of any Right or Right
Certificate, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, to give or withhold consent to any
corporate action, to receive notice of meetings or other actions affecting
stockholders (except as provided in Section 25 hereof), or to receive dividends
or subscription rights, or otherwise, in each case until such Right or the
Rights represented by such Right Certificate shall have been exercised in
accordance with the provisions hereof.

 

          Section 18.  Concerning the Rights Agent.

 

                    (a)     The Company agrees to pay to the Rights Agent
reasonable compensation for all services rendered by it hereunder and, from time
to time, on demand of the Rights Agent, its reasonable expenses and counsel fees
and disbursements and other disbursements incurred in the administration and
execution of this Agreement and the exercise and performance of its duties
hereunder. The Company also agrees to indemnify the Rights Agent for, and to
hold it harmless against, any loss, liability, or expense, incurred without
negligence, bad faith or willful misconduct on the part of the Rights Agent, for
anything done or omitted by the Rights Agent in connection with the acceptance
and administration of this Agreement, including the costs and expenses of
defending against any claim of liability in the premises. Notwithstanding
anything in this Agreement to the contrary, in no event shall the Rights Agent
be liable for special, indirect or consequential loss or damage of any kind
whatsoever, even if the Rights Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

                    (b)     The Rights Agent shall be protected and shall incur
no liability for or in respect of any action taken, suffered or omitted by it in
connection with its administration of

 

 

24

 

 

this Agreement in reliance upon any Rights Certificate or certificate for a
Common Share or for other securities of the Company, instrument of assignment or
transfer, power of attorney, endorsement, affidavit, letter, notice, direction,
consent, certificate, statement, or other paper or document believed by it to be
genuine and to be signed, executed and, where necessary, verified or
acknowledged, by the proper Person or Persons.

 

          Section 19.  Merger or Consolidation or Change of Name of Rights
Agent.

 

                    (a)     Any corporation into which the Rights Agent or any
successor Rights Agent may be merged or with which it may be consolidated, or
any corporation resulting from any merger or consolidation to which the Rights
Agent or any successor Rights Agent shall be a party, or any corporation
succeeding to the corporate trust or stock transfer business of the Rights Agent
or any successor Rights Agent, shall be the successor to the Rights Agent under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties hereto; provided, however, that such
corporation would be eligible for appointment as a successor Rights Agent under
the provisions of Section 21 hereof. In case at the time such successor Rights
Agent shall succeed to the agency created by this Agreement, any of the Rights
Certificates shall have been countersigned but not delivered, any such successor
Rights Agent may adopt the countersignature of a predecessor Rights Agent and
deliver such Rights Certificates so countersigned; and in case at that time any
of the Rights Certificates shall not have been countersigned, any successor
Rights Agent may countersign such Rights Certificates either in the name of the
predecessor or in the name of the successor Rights Agent; and in all such cases
such Rights Certificates shall have the full force provided in the Rights
Certificates and in this Agreement.

 

                    (b)     In case at any time the name of the Rights Agent
shall be changed and at such time any of the Rights Certificates shall have been
countersigned but not delivered, the Rights Agent may adopt the countersignature
under its prior name and deliver Rights Certificates so countersigned; and in
case at that time any of the Rights Certificates shall not have been
countersigned, the Rights Agent may countersign such Rights Certificates either
in its prior name or in its changed name; and in all such cases such Rights
Certificates shall have the full force provided in the Rights Certificates and
in this Agreement.

 

          Section 20.  Duties of Rights Agent. The Rights Agent undertakes the
duties and obligations imposed by this Agreement upon the following terms and
conditions, by all of which the Company and the holders of Rights Certificates,
by their acceptance thereof, shall be bound:

 

                    (a)     The Rights Agent may consult with legal counsel (who
may be legal counsel for the Company), and the opinion of such counsel shall be
full and complete authorization and protection to the Rights Agent as to any
action taken or omitted by it in good faith and in accordance with such opinion.

 

                    (b)     Whenever in the performance of its duties under this
Agreement the Rights Agent shall deem it necessary or desirable that any fact or
matter (including without

 

 

25

 

 

limitation, the identity of any 15% Shareholder and the determination of Current
Market Price) be proved or established by the Company prior to taking or
suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a certificate signed by the Chairman of
the Board, the President, any Vice President, the Treasurer, any Assistant
Treasurer, the Secretary or any Assistant Secretary of the Company and delivered
to the Rights Agent; and such certificate shall be full authorization to the
Rights Agent for any action taken or suffered in good faith by it under the
provisions of this Agreement in reliance upon such certificate.

 

                    (c)     The Rights Agent shall be liable hereunder only for
its own negligence, bad faith or willful misconduct.

 

                    (d)     The Rights Agent shall not be liable for or by
reason of the statements of fact or recitals contained in this Agreement or in
the Rights Certificates or be required to verify the same (except as to its
countersignature on such Rights Certificates), but all such statements and
recitals are and shall be deemed to have been made by the Company only.

 

                    (e)     The Rights Agent shall not be under any
responsibility in respect of the validity of this Agreement or the execution and
delivery hereof (except the due execution hereof by the Rights Agent) or in
respect of the validity or execution of any Rights Certificate (except its
countersignature thereof); nor shall it be responsible for any adjustment
required under the provisions of Sections 7, 11, 13 or Section 23 hereof or
responsible for the manner, method or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment
(except with respect to the exercise of Rights evidenced by Rights Certificates
after receipt of the certificate described in Section 12 hereof setting forth
any such adjustment); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock or Preferred Stock to be issued pursuant to this Agreement or
any Rights Certificates or as to whether any Common Shares or Preferred Shares
will, when so issued, be validly authorized and issued, fully paid and
nonassessable.

 

                    (f)     The Company agrees that it will perform, execute,
acknowledge and deliver or cause to be performed, executed, acknowledged and
delivered all such further and other acts, instruments and assurances as may
reasonably be required by the Rights Agent for the carrying out or performing by
the Rights Agent of the provisions of this Agreement.

 

                    (g)     The Rights Agent is hereby authorized and directed
to accept instructions with respect to the performance of its duties hereunder
from the Chairman of the Board, the President, any Vice President, the
Secretary, any Assistant Secretary, the Treasurer or any Assistant Treasurer of
the Company, and to apply to such officers for advice or instructions in
connection with its duties, and it shall not be liable for any action taken or
suffered to be taken by it in good faith in accordance with instructions of any
such officer.

 

 

26

 

 

                    (h)     The Rights Agent and any stockholder, director,
officer or employee of the Rights Agent may buy, sell or deal in any of the
Rights or other securities of the Company or become pecuniarily interested in
any transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Rights Agent under this Agreement. Nothing herein shall preclude the Rights
Agent from acting in any other capacity for the Company or for any other legal
entity.

 

                    (i)     The Rights Agent may execute and exercise any of the
rights or powers hereby vested in it or perform any duty hereunder either itself
or by or through its attorneys or agents, and the Rights Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys or agents or for any loss to the Company resulting from any such
act, default, neglect or misconduct; provided, however, reasonable care was
exercised in the selection and continued employment thereof.

 

                    (j)     No provision of this Agreement shall require the
Rights Agent to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of its rights if there shall be reasonable grounds for believing that repayment
of such funds or adequate indemnification against such risk or liability is not
reasonably assured to it.

 

                    (k)     If, with respect to any Rights Certificate
surrendered to the Rights Agent for exercise or transfer, the certificate
attached to the form of assignment or form of election to purchase as the case
may be, has not been completed, the Rights Agent shall not take any further
action with respect to such requested exercise of transfer without first
consulting with the Company.

 

          Section 21.  Change of Rights Agent. The Rights Agent or any successor
Rights Agent may resign and be discharged from its duties under this Agreement
upon thirty (30) days' notice in writing mailed to the Company, and to each
transfer agent of the Common Shares and Preferred Shares by registered or
certified mail, and to the holders of the Rights Certificates by first-class
mail. The Company may remove the Rights Agent or any successor Rights Agent
(with or without cause) upon thirty (30) days' notice in writing, mailed to the
Rights Agent or successor Rights Agent, as the case may be, and to each transfer
agent of the Common Shares and Preferred Shares, by registered or certified
mail, and to the holders of the Rights Certificates by first-class mail. If the
Rights Agent shall resign or be removed or shall otherwise become incapable of
acting, the Company shall appoint a successor to the Rights Agent. If the
Company shall fail to make such appointment within a period of thirty (30) days
after giving notice of such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Rights Agent or
by the holder of a Rights Certificate (who shall, with such notice, submit his
Rights Certificate for inspection by the Company), then the incumbent Rights
Agent or any registered holder of any Rights Certificate may apply to any court
of competent jurisdiction for the appointment of a new Rights Agent. Any
successor Rights Agent, whether appointed by the Company or by such a court,
shall be (a) a corporation organized and doing business under the laws of the
United States or of any other state of the United States in good

 

 

27

 

 

standing, which is authorized under such laws to exercise corporate trust or
stock transfer powers or (b) an affiliate of a corporation described in
clause (a) of this sentence. After appointment, the successor Rights Agent shall
be vested with the same powers, rights, duties and responsibilities as if it had
been originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent shall deliver and transfer to the successor Rights
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose. Not later
than the effective date of any such appointment, the Company shall file notice
thereof in writing with the predecessor Rights Agent and each transfer agent of
the Common Shares and the Preferred Shares, and a mail a notice thereof in
writing to the registered holders of the Rights Certificates. Failure to give
any notice provided for in this Section 21, however, or any defect therein,
shall not affect the legality or validity of the resignation or removal of the
Rights Agent or the appointment of the successor Rights Agent, as the case may
be.

 

          Section 22.  Issuance of New Right Certificates. Notwithstanding any
of the provisions of this Agreement or of the Right Certificates to the
contrary, the Company may, at its option (subject to Section 4 hereof), issue
new Right Certificates in such form as may be approved by the Board of Directors
in order to reflect any adjustment or change in the Exercise Price and the
number or kind or class of shares or other securities or property purchasable
upon exercise of the Rights in accordance with the provisions of this Agreement.

 

          Section 23.  Redemption of Rights.

 

                    (a)     Until the earliest of (i) the date of the first
Section 11(a)(ii) Event, (ii) the date of the first Section 13(a) Event or
(iii) the Expiration Date, the Board of Directors of the Company may, at its
option, authorize and direct the redemption of all, but not less than all, of
the then outstanding Rights at a redemption price of $.001 per Right, as such
redemption price shall be appropriately adjusted to reflect any stock split,
stock dividend or similar transaction occurring after the date hereof (the
"Redemption Price"), and the Company shall so redeem the Rights; provided,
however, that from and after the date of the first Section 11(a)(ii) Event, the
Rights shall not be redeemable.

 

                    (b)     Immediately upon the action of the Board of
Directors of the Company authorizing and directing the redemption of the Rights
pursuant to subsection (a) of this Section 23, or at such time and date
thereafter as it may specify, and without any further action and without any
notice, the right to exercise Rights shall terminate and the only right
thereafter of the holders of Rights shall be to receive the Redemption Price.
Within 10 Business Days after the date of such action, the Company shall give
notice of such redemption to the holders of Rights by mailing such notice to all
holders of Rights at their last addresses as they appear upon the registry books
of the Rights Agent or, if prior to the Distribution Date, on the registry books
of the transfer agent for the Common Shares. Any notice that is mailed in the
manner herein provided shall be deemed given, whether or not the holder receives
such notice, but neither the failure to give any such notice nor any defect
therein shall affect the legality or validity of such redemption. Each such
notice of redemption shall state the method by which the payment of the
Redemption Price will be

 

 

28

 

 

made. Neither the Company nor any of its Affiliates or Associates may, directly
or indirectly, redeem, acquire or purchase for value any Rights in any manner
other than that specifically set forth in Section 24 hereof or in this
Section 23, and other than in connection with the purchase of Common Shares
prior to the earlier of the date of the first Section 11(a)(ii) Event or the
date of the first Section 13(a) Event.

 

                    (c)     The Company may, at its option, pay the Redemption
Price in cash, Common Shares, Preferred Shares, other equity securities of the
Company, debt securities of the Company, other property or any combination of
the foregoing, in each case having an aggregate Current Market Price on the
Redemption Date equal to the Redemption Price.

 

          Section 24.  Exchange of Rights.

 

                    (a)     At any time after the 15% Ownership Date and prior
to the first date thereafter upon which a 15% Stockholder, together with all
Affiliates and Associates of such 15% Stockholder, shall be the Beneficial Owner
of 50% or more of the Voting Shares then outstanding, the Board of Directors of
the Company may, at its option, authorize and direct the exchange of all, but
not less than all, of the then outstanding Rights for Common Shares at an
exchange ratio (the "Exchange Ratio") per Right, equal to that number of Common
Shares which, as of the date of the Board of Directors' action, has a Current
Market Price equal to the difference between the Exercise Price and the Current
Market Price of the Common Shares that each holder of a Right would otherwise
have the right to receive upon the exercise of a Right on such date.

 

                    (b)     Immediately upon the action of the Board of
Directors of the Company authorizing and directing the exchange of the Rights
pursuant to subsection (a) of this Section 24, or at such time and date
thereafter as it may specify, and without any further action and without any
notice, the right to exercise Rights shall terminate and the only right
thereafter of the holders of Rights shall be to receive a number of Common
Shares equal to the Exchange Ratio. Within 10 Business Days after the date of
such action, the Company shall give notice of such exchange to the holders of
Rights by mailing such notice to all holders of Rights at their last addresses
as they appear upon the registry books of the Rights Agent or, if prior to the
Distribution Date, on the registry books of the transfer agent for the Common
Shares. Any notice that is mailed in the manner herein provided shall be deemed
given, whether or not the holder receives such notice, but neither the failure
to give any such notice nor any defect therein shall affect the legality or
validity of such exchange. Each such notice of exchange shall state the method
by which the Rights will be exchanged for Common Shares. Neither the Company nor
any of its Affiliates or Associates may, directly or indirectly, redeem, acquire
or purchase for value any Rights in any manner other than (i) as specifically
set forth in Section 23 hereof, (ii) as specifically set forth in this
Section 24 or (iii) in connection with the purchase of Common Shares prior to
the earlier of the date of the first Section 11(a)(ii) Event or the date of the
first Section 13(a) Event.

 

                    (c)     In any exchange pursuant to this Section 24, the
Company, at its option, may substitute (i) cash, (ii) other equity securities of
the Company (including, but not

 

 

29

 

 

limited to, Common Share Equivalents), (iii)  debt securities of the Company,
(iv) other property or (v) any combination of the foregoing for the Common
Shares exchangeable for Rights, as appropriately adjusted. Subject to
Section 7(d) hereof, in the event that the Company takes any action pursuant to
this Section 24, such action shall apply uniformly to all outstanding Rights.

 

          Section 25.  Notice of Certain Events.

 

                    (a)     In the event that the Company shall propose (i) to
declare or pay any dividend payable on or make any distribution with respect to
its Common Shares or Preferred Shares (other than a regular quarterly cash
dividend), (ii) to offer to the holders of its Common Shares or Preferred Shares
options, rights or warrants to subscribe for or to purchase any additional
shares thereof or shares of stock of any class or any other securities, rights
or options, (iii) to effect any reclassification of its Common Shares or
Preferred Shares (other than a reclassification involving only the subdivision
of outstanding shares), (iv) to effect any consolidation or merger with or into,
or to effect any sale or other transfer (or to permit one or more of its
Subsidiaries to effect any sale or other transfer), in one or more transactions,
of more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to, any other Person or Persons, or (v) to
effect the liquidation, dissolution or winding up of the Company, then and in
each such case, the Company shall give to each holder of a Right Certificate and
to the Rights Agent, in accordance with Section 26 hereof, a notice of such
proposed action, that shall specify the record date for the purpose of such
dividend or distribution, or the date upon which such reclassification,
consolidation, merger, sale, transfer, liquidation, dissolution or winding up is
to take place and the date of participation therein by the holders of record of
the Common Shares or Preferred Shares, if any such date is to be fixed, and such
notice shall be so given in the case of any action covered by clause (i) or (ii)
above at least 20 days prior to the record date for determining holders of the
Common Shares or Preferred Shares for purposes of such action, and in the case
of any such other action, at least 20 days prior to the date of the taking of
such proposed action or the date of participation therein by the holders of the
Common Shares or Preferred Shares, whichever date shall be the earlier. The
failure to give the notice required by this Section 25 or any defect therein
shall not affect the legality or validity of the action taken by the Company or
the vote upon any such action.

 

                    (b)     Upon the occurrence of each Section 11(a)(ii) Event
and each Section 13(a) Event, the Company shall as soon as practicable
thereafter give to each holder of a Right Certificate and to the Rights Agent,
in accordance with Section 26 hereof, a notice of the occurrence of such event,
specifying the event and the consequences of the event to holders of Rights
under Sections 11 and 13 hereof.

 

          Section 26.  Notices. Notices or demands authorized by this Agreement
to be given or made by the Rights Agent or by the holder of any Right
Certificate to or on the Company shall be sufficiently given or made if sent by
first-class mail, postage prepaid, addressed (until another address is filed in
writing with the Rights Agent) as follows:

 

 

30

 

 

                                   Computer Sciences Corporation

                                   2100 East Grand Avenue

                                   El Segundo, California 90245

                                   Attention: Secretary

 

          Subject to the provisions of Section 21 hereof, any notice or demand
authorized by this Agreement to be given or made by the Company or by the holder
of any Right Certificate to or on the Rights Agent shall be sufficiently given
or made if sent by first-class mail, postage prepaid, addressed (until another
address is filed in writing with the Company) to the principal stock transfer
office of the Rights Agent as follows:

 

                                   Mellon Investor Services LLC

                                   400 South Hope Street

                                   4th Floor

                                   Los Angeles, California 90071

                                   Attention: Department Manager

 

          Notices or demands authorized by this Agreement to be given or made by
the Company or the Rights Agent to the holder of any Right Certificate shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the registry
books of the Company or the transfer agent.

 

          Section 27. Supplements and Amendments.

 

                    (a)     The Board of Directors of the Company may, from time
to time, before and after the Distribution Date, without the approval of any
holders of Rights, supplement or amend any provision of this Agreement in any
manner, whether or not such supplement or amendment is adverse to any holder of
Rights, and direct the Rights Agent so to supplement or amend such provision,
and the Rights Agent shall so supplement or amend such provision; provided,
however, that from and after the earliest of (i) the date of the first
Section 11(a)(ii) Event, (ii) the date of the first Section 13(a) Event,
(iii) the Redemption Date or (iv) the Expiration Date, this Agreement shall not
be supplemented or amended in any manner that would materially and adversely
affect any holder of outstanding Rights other than a 15% Stockholder or a
Surviving Person; and provided further, however, that from and after the date of
the first Section 11(a)(ii) Event, the Agreement shall not be supplemented or
amended in any manner.

 

                    (b)     From and after the earlier of the date of the first
Section 11(a)(ii) Event or the date of the first Section 13(a) Event and prior
to the earlier of the Redemption Date or the Expiration Date, the Company shall
not effect any amendment to the Certificate of Designations for the Preferred
Shares that would materially and adversely affect the rights, privileges or
preferences of the Preferred Shares without the prior approval of the holders of
two-thirds or more of the then outstanding Rights.

 

                    (c)     Upon the delivery of a certificate from an
appropriate officer of the Company which states that the proposed supplement or
amendment is in compliance with the

 

 

31

 

 

terms of this section, the Rights Agent shall execute such supplement or
amendment. Notwithstanding any other provision hereof, the Rights Agent's
consent must be obtained regarding any amendment or supplement pursuant to this
Section 27 which alters the Rights Agent's rights or duties.

 

          Section 28.  Certain Covenants. Subject to Section 27 hereof and the
other provisions of this Agreement, from and after the earlier of the date of
the first Section 11(a)(ii) Event or the date of the first Section 13(a) Event
and prior to the earlier of the Redemption Date or the Expiration Date, the
Company shall not (a) issue or sell, or permit any Subsidiary to issue or sell,
to a 15% Stockholder or a Surviving Person, or any Affiliate or Associate of a
15% Stockholder or a Surviving Person, or any Person holding Voting Shares of
the Company that are Beneficially Owned by a 15% Stockholder or a Surviving
Person, (i) any rights, options, warrants or convertible securities on terms
similar to, or that materially adversely affect the value of, the Rights or
(ii) Preferred Shares, Common Shares or shares of any other class of capital
stock, if such sale is intended to or would materially adversely affect the
value of the Rights, or (b) take any other action that is intended to or would
materially adversely affect the value of the Rights.

 

          Section 29.  Successors. All the covenants and provisions of this
Agreement by or for the benefit of the Company or the Rights Agent shall bind
and inure to the benefit of their respective successors and assigns hereunder.

 

          Section 30.  Benefits of this Agreement. Nothing in this Agreement
shall be construed to give to any Person other than the Company, the Rights
Agent, the registered holders of the Right Certificates (other than those
representing Rights that have become null and void) and the certificates for
Common Shares representing Rights (other than those Rights that have become null
and void) any legal or equitable right, remedy or claim under this Agreement,
and this Agreement shall be for the sole and exclusive benefit of the Company,
the Rights Agent, such registered holders of Right Certificates and such
certificates for Common Shares representing Rights.

 

          Section 31.  Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.

 

          Section 32. Governing Law. This Agreement and each Right Certificate
issued hereunder shall be deemed to be a contract made under the laws of the
State of Nevada and for all purposes shall be governed by and construed in
accordance with the laws of such state applicable to contracts made and
performed entirely within such state.

 

          Section 33.  Counterparts. This Agreement may be executed in any
number of counterparts and each such counterpart shall for all purposes be
deemed to be an original and all such counterparts shall together constitute but
one and the same instrument.

 

 

32

 

 

          Section 34.  Descriptive Headings. Descriptive headings of the several
sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

 

 

COMPUTER SCIENCES CORPORATION

 

 

 

 

 

By:  /s/ Hayward D. Fisk                                    

 

        Name: Hayward D. Fisk

 

        Title: Vice President, General Counsel

 

                       and Secretary

 

 

 

 

 

 

 

MELLON INVESTOR SERVICES LLC,

 

as Rights Agent

 

 

 

 

 

By:  /s/ Michael E. Dzieciolowski                     

 

        Name: Michael E. Dzieciolowski

 

        Title: Assistant Vice President

 

 

 

 

33

 

 

 

 

EXHIBIT A

 

 

FORM OF

 

RIGHT CERTIFICATE

 

Certificate No. R-___________ Rights

 

 

NOT EXERCISABLE AFTER FEBRUARY 18, 2008 OR EARLIER IF REDEEMED OR EXCHANGED. THE
RIGHTS ARE SUBJECT TO EARLIER EXPIRATION, REDEMPTION AND EXCHANGE ON THE TERMS
SET FORTH IN THE RIGHTS AGREEMENT. UNDER CERTAIN CIRCUMSTANCES SPECIFIED IN THE
RIGHTS AGREEMENT, RIGHTS BENEFICIALLY OWNED BY CERTAIN PERSONS OR ANY SUBSEQUENT
HOLDER OF SUCH RIGHTS MAY BECOME NULL AND VOID.

 

 

Right Certificate

 

COMPUTER SCIENCES CORPORATION

 

          This certifies that ______________________, or registered assigns, is
the registered owner of the number of Rights set forth above, each of which
entitles the owner thereof, subject to the terms and conditions of a Rights
Agreement (the "Rights Agreement") dated as of February 18, 1998 by and between
Computer Sciences Corporation, a Nevada corporation (the "Company"), and
ChaseMellon Shareholder Services, L.L.C. (the "Rights Agent"), to purchase from
the Company at any time prior to the earlier of the Redemption Date (as such
term is defined in the Rights Agreement) or 5:00 o'clock p.m., California time,
on February 18, 1998, at the office or agency of the Rights Agent at Ridgefield
Park, New Jersey, or at the office of its successor as Rights Agent, one
four-thousandth (1/4000th) of a fully paid and nonassessable share of Series A
Junior Participating Preferred Stock, par value $1.00 per share, of the Company
(a "Preferred Share") or, in certain circumstances, other securities or other
property, at a purchase price of $500 (Five Hundred Dollars) per one
four-thousandth (1/4000th) of a Preferred Share (the "Exercise Price"), upon
presentation and surrender of this Right Certificate with the Form of Election
to Purchase, including Certificate, on the reverse side hereof completed and
duly executed, with signature guaranteed.

 

          The number of Rights represented by this Right Certificate and the
Exercise Price set forth above are the number of Rights and the Exercise Price
as of February 18, 1998, based upon the Preferred Shares as constituted on such
date. As provided in the Rights Agreement, the Exercise Price and the number of
Preferred Shares or other securities or other property that may be purchased
upon the exercise of the Rights represented by this Right Certificate are
subject to modification and adjustment upon the occurrence of certain events.

 

 

A-1

 

 

          The Rights Agreement contains a full description of the rights,
limitations of rights, obligations, duties and immunities of the Rights Agent,
the Company and the holders of Right Certificates. This Right Certificate is
subject to all the terms and conditions of the Rights Agreement, which terms and
conditions are hereby incorporated herein by reference and made a part hereof.
Copies of the Rights Agreement are on file at the principal executive offices of
the Company and the above-mentioned offices of the Rights Agent.

 

          This Right Certificate, with or without other Right Certificates, upon
presentation and surrender at the above-mentioned offices of the Rights Agent,
with the Form of Assignment, including Certificate, on the reverse side hereof
completed and duly executed, with signature guaranteed, may be exchanged for
another Right Certificate or Right Certificates of like tenor and date
representing Rights entitling the holder thereof to purchase a like aggregate
number of Preferred Shares or, in certain circumstances, other securities or
other property, as the Rights represented by the Right Certificate or Right
Certificates surrendered shall have entitled such holder to purchase. If this
Right Certificate shall be exercised in part, the holder shall be entitled to
receive, upon the surrender hereof with the Form of Election to Purchase,
including Certificate, on the reverse side hereof completed and duly executed,
with signature guaranteed, another Right Certificate or Right Certificates for
the number of whole Rights not exercised. Subject to the provisions of the
Rights Agreement, the Rights represented by this Right Certificate may be
redeemed by the Company, at its option, at a redemption price of $.001 per Right
or, upon the occurrence of certain events, the Company, at its option, may
exchange such Rights for fully paid and nonassessable shares of Common Stock,
par value $1.00 per share, of the Company at an exchange ratio, per Right, of
that number of Common Shares (as defined in the Rights Agreement) which, as of
the date of the Board of Directors' action, has a Current Market Price (as
defined in the Rights Agreement) equal to the difference between the Exercise
Price and the Current Market Price of the Common Shares which each holder of a
Right would have a right to receive upon the exercise of a Right on such date.

 

          No fractional securities shall be issued upon the exercise of any
Right or Rights represented hereby (other than fractions of Preferred Shares
that are integral multiples of one four-thousandth (1/4000th) of a Preferred
Share, that may, at the option of the Company, be represented by depository
receipts), but in lieu thereof, a cash payment shall be made, as provided in the
Rights Agreement.

 

          No holder of this Right Certificate, as such, shall be entitled to
vote or receive dividends or be deemed for any purpose the holder of the
Preferred Shares or other securities of the Company that may at any time be
issuable on the exercise hereof, nor shall anything contained herein be
construed to confer upon the holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action, or to receive notice of meetings or
other actions affecting stockholders (except as provided in the Rights
Agreement), or to receive dividends or subscription rights, until the Right or
Rights represented by this Right Certificate shall have been exercised as
provided in the Rights Agreement.

 

 

A-2

 

 

 

          This Right Certificate shall not be valid or obligatory for any
purpose until it shall have been countersigned by the Rights Agent.

 

          WITNESS the facsimile signature of the proper officers of the Company
and its corporate seal. Dated as of _______________________, ____.

 

 

Attest:  COMPUTER SCIENCES CORPORATION

 

 

 

By                                                                     

By                                                                     

      Name:

      Name:

      Title:

      Title:

 

 

 

 

Countersigned:

 

 

 

 

 

 

 

CHASEMELLON SHAREHOLDER SERVICES, L.L.C.

 

 

 

 

 

 

By                                                                     

By                                                                     

      Name:

      Name:

      Title:

      Title:

 

 

A-3

 

 

 

Form of Reverse Side of Right Certificate

 

FORM OF ASSIGNMENT

 

          (To be executed by the registered holder if such holder desires to
transfer any or all of the Rights represented by this Right Certificate)

 

          FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers unto

 

                                                                                                                                                           

                                                                                                                                                           

(Name, address and social security or other

identifying number of transferee)

 

                                                                            

(                          ) represented by this Right Certificate, together
with all right, title and interest in and to said Rights, and hereby irrevocably
constitutes and appoints __________________ attorney to transfer said Rights on
the books of Computer Sciences Corporation with full power of substitution.

 

 

 

Dated:________________, ____

                                                                        

 

(Signature)

Signature Guaranteed:

 

 

 

A-4

 

 

 

Certificate

 

(to be completed, if true)

 

          The undersigned hereby certifies that the Rights represented by this
Right Certificate are not Beneficially Owned by a 15% Stockholder or an
Affiliate or Associate of a 15% Stockholder (as such capitalized terms are
defined in the Rights Agreement).

 

Dated:________________, ____

                                                                        

 

(Signature)

Signature Guaranteed:

 

 

 

A-5

 

 

 

Form of Reverse Side of Right Certificate

 

(continued)

 

NOTICE

 

          The signatures to the foregoing Assignment and the foregoing
Certificate, if applicable, must correspond to the name as written upon the face
of this Right Certificate in every particular, without alteration or enlargement
or any change whatsoever, and must be guaranteed by a member firm of a
registered national securities exchange, a member of the National Association of
Securities Dealers, Inc., or a commercial bank or trust company having an office
or correspondent in the United States of America.

 

          In the event that the foregoing Certificate is not duly executed, with
signature guaranteed, the Company may deem the Rights represented by this Right
Certificate to be Beneficially Owned by a 15% Stockholder or an Affiliate or
Associate of a 15% Stockholder (as such capitalized terms are defined in the
Rights Agreement), and not issue any Right Certificate or Right Certificates in
exchange for this Right Certificate.

 

 

A-6

 

 

 

Form of Reverse Side of Right Certificate

 

(continued)

 

FORM OF ELECTION TO PURCHASE

 

          (To be executed by the registered holder if such holder desires to
exercise any or all of the Rights represented by this Right Certificate)

 

          To Computer Sciences Corporation:

 

          The undersigned hereby irrevocably elects to exercise
_________________________ (_____________) of the Rights represented by this
Right Certificate to purchase the following:

 

          (Check one of the following boxes)

 

[  ]

the Preferred Shares or other securities or property issuable upon the exercise
of said number of Rights pursuant to Section 7(c) of the Rights Agreement.

 

 

[  ]

the shares of the Common Stock, par value $1.00 per share, of the Company, or
other securities or property issuable upon the exercise of said number of Rights
pursuant to Section 11(a)(ii) of the Rights Agreement.

 

 

[  ]

the securities issuable upon the exercise of said number of Rights pursuant to
Section 13(a) of the Rights Agreement.

 

          The undersigned hereby requests that any such property and a
certificate for any such securities be issued in the name of and delivered to:

 

                                                                                                                                                          

(Name, address and social security or other

identifying number of issuee)

 

          The undersigned hereby further requests that if said number of Rights
shall not be all the Rights represented by this Right Certificate, a new Right
Certificate for the remaining balance of such Rights be issued in the name of
and delivered to:

 

                                                                                                                                                          

(Name, address and social security or other

identifying number of issuee)

 

 

Dated:________________, ____

                                                                        

 

(Signature)

Signature Guaranteed:

 

 

 

A-7

 

 

Form of Reverse Side of Right Certificate

 

(continued)

 

Certificate

 

(to be completed, if true)

 

          The undersigned hereby certifies that the Rights represented by this
Right Certificate are not Beneficially Owned by a 15% Stockholder or an
Affiliate or Associate of a 15% Stockholder (as such capitalized terms are
defined in the Rights Agreement).

 

 

 

Dated:________________, ____

                                                                        

 

(Signature)

Signature Guaranteed:

 

 

 

 

 

NOTICE

 

          The signatures to the foregoing Assignment and the foregoing
Certificate, if applicable, must correspond to the name as written upon the face
of this Right Certificate in every particular, without alteration or enlargement
or any change whatsoever, and must be guaranteed by a member firm of a
registered national securities exchange, a member of the National Association of
Securities Dealers, Inc., or a commercial bank or trust company having an office
or correspondent in the United States.

 

          In the event that the foregoing Certificate is not duly executed, with
signature guaranteed, the Company may deem the Rights represented by this Right
Certificate to be Beneficially Owned by a 15% Stockholder or an Affiliate or
Associate of a 15% Stockholder (as such capitalized terms are defined in the
Rights Agreement), and not issue any property or certificate for securities upon
the exercise of this Right Certificate or issue any new Right Certificate for
any remaining balance of unexercised Rights represented by this Right
Certificate.

 

 

A-8

 